This appeal is from the county court of Jefferson county at law. The record shows that the case originated in justice court, but the transcript does not contain the appeal bond from the justice court to the county court. On authority of Texas  N. O. Ry. Co. v. Gray (Tex. Civ. App.) 29 S.W.2d 815, the only order we can make is to reverse the judgment of the lower court and to remand the cause for a new trial, with instructions to the lower court to dismiss the case from its docket unless an appeal bond from justice court is shown. The authorities generally in support of this order will be found in 3 Tex.Jur. p. 398, § 284. As the primary duty rested upon appellant to bring up a correct transcript, the cost of this appeal will be taxed against appellant.
The judgment of the lower court is reversed, and the cause remanded for a new trial. *Page 1119